Citation Nr: 1743804	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-36 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to October 14, 2011, and in excess of 20 percent thereafter for lumbar spine degenerative disc disease.

2.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy. 

3.  Entitlement to an initial evaluation in excess of 10 percent prior to June 4, 2014, and in excess of 20 percent thereafter for left lower extremity radiculopathy.

4.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative disc disease, lumbar spine, evaluated as noncompensable, with an effective date of May 19, 2009.  In August 2010, the RO increased the rating to 10 percent.

In December 2011, the RO granted service connection for right and left lower extremity radiculopathy, and assigned 20 and 10 percent ratings for these disabilities, respectively, with an effective date of April 20, 2010.  As noted in the Board's April 2014 remand, the issues of increased initial evaluations for these disabilities are considered to be part and parcel of the Veteran's original increased rating claim for the low back.  A January 2015 rating decision increased the rating for lumbar spine degenerative disc disease to 20 percent effective June 4, 2014, and increased the rating for left lower extremity radiculopathy to 20 percent effective June 4, 2014.  The effective date for the 20 percent rating for lumbar spine degenerative disc disease was subsequently changed to October 14, 2011, in a June 2017 rating decision, and the Board has recharacterized the lumbar spine increased rating claim to comport with this development.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in April 2014 and December 2016, at which time the Board remanded it for additional development.  The requested development has been completed on the increased rating issues, and the claim is properly before the Board for appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 14, 2011, the lumbar spine degenerative disc disease was characterized by forward flexion to 95 degrees and a combined range of motion of 270 degrees.

2.  From October 14, 2011, the lumbar spine degenerative disc disease has been characterized by forward flexion to 80 degrees, a combined range of motion of 230 degrees, and muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.

3.  The right lower extremity radiculopathy has been characterized by moderate incomplete paralysis for the entire claims period.

4.  Prior to June 4, 2014, the left lower extremity radiculopathy was characterized by mild incomplete paralysis.

5.  From June 4, 2014, the left lower extremity radiculopathy has been characterized by moderate incomplete paralysis. 



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent prior to October 14, 2011, and in excess of 20 percent from that date for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2016).

2.  The criteria for an initial evaluation in excess of 20 for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an initial evaluation in excess of 10 percent prior to June 4, 2014 and in excess of 20 percent from that date for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The claims for increased ratings arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions, except as discussed below.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  

II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



A.  Lumbar Spine Degenerative Disc Disease

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 
	
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for IVDS provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran had a VA examination in June 2009 at which he said that he had chronic back pain with prolonged standing, lifting, coughing, and sneezing.  There was weakness during flare-ups without additional loss of motion.  Functional restrictions included limitation of standing and lifting.  On examination forward flexion was to 90 degrees, posterior flexion (extension) to 10 degrees, lateral flexion to 20 degrees bilaterally, lateral rotation to 35 degrees bilaterally.  There was no additional weakness, fatigability, discoordination, or additional restricted range of motion or functional impairment following repetitive testing against resistance.  Gait was considered normal.

An October 2009 MRI showed degenerative changes that were most pronounced at L5-S1.  A November 2009 MRI from VA treatment showed grade 1 anterior spondylolisthesis of L4 and S1 with bilateral spondylolysis causing moderate to severe bilateral foraminal narrowing.  Subsequent VA treatment records show that the Veteran has received transforaminal epidural steroid injections for chronic low back pain that includes radiation to the legs. 

At a June 2010 VA examination range of motion of the thoracolumbar spine was forward flexion to 95 degrees, extension to 35 degrees, bilateral lateral flexion to 35 degrees, and bilateral lateral rotation to 35 degrees.  There was no change in motion after three repetitions due to pain, spasm, tenderness, or fatigue.  The examiner diagnosed the Veteran with degenerative lumbar disc disease with spondylolisthesis.  The Veteran wrote in August 2010 that he could no longer stand for more than 15 to 20 minutes without having to sit or lean over something in order to rest his back.  

The Veteran had a VA examination on October 14, 2011, at which he was noted to have chronic low back pain.  He did not report having flare-ups that impacted the function of the thoracolumbar spine.  On examination range of motion was forward flexion to 70 degrees, extension to 10 percent, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  There was no reduction on repetitive testing.  However, the examiner also indicated that there was less movement than was normal on repetitive use, and therefore the part of the examination report will not be given probative value.  T

The Veteran also had weakened movement, excess fatigability, pain on movement, disturbance of his locomotion, and interference with sitting, standing, and/or weight bearing.  There was no localized tenderness or pain to palpation or guarding or muscle spasm of the thoracolumbar spine.  The examiner opined that the Veteran had IVDS and had not had any incapacitating episodes over the past 12 months.

In February 2012, the Veteran testified at the Board hearing that he had chronic back pain and never knew when it was going to hurt.  He rated the pain as 4 out of 10 and said that it got as high as 7 or 8 out of 10.  Exercise or strenuous activity made it worse.  He had difficulty sleeping due to the back pain.  

The Veteran had another VA examination in June 2014 at which he reported low back pain and stiffness with any activity, including standing, walking, bending, lifting, and twisting.  Range of motion was forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 20 degrees.  The Veteran had muscle spasm of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour.  He also had guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  There was no ankylosis of the spine.  

On repetitive use testing, forward flexion was to 85 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  However, the examiner also noted that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive use testing but did have less movement than normal.  Probative value cannot be given to this part of the opinion because of the contradictory findings.  

The Veteran had IVDS, and there had not been any incapacitating episodes over the past 12 months due to IVDS.  The examiner could not estimate the loss of function in degrees due to pain, weakness, incoordination, fatigue, loss of endurance, or flare-ups without resorting to speculation.

October 2014 VA treatment records indicate that the Veteran's back pain was uncontrolled.  February 2015 VA treatment records indicate that the Veteran had back pain that was worse with prolonged standing and walking.  Steroid injections and facet blocks had not provided relief.  At March 2015 VA treatment the Veteran reported back pain with prolonged walking and standing.  The Veteran said at June 2015 VA treatment that he had worsening back pain.  At March 2016 VA primary care the chronic low back pain was noted to be uncontrolled.

The Veteran had a VA examination in March 2017 at which he described chronic daily low back pain.  On examination, range of motion was forward flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was pain on forward flexion and extension that did not result in or cause functional loss.  The examiner noted objective evidence of localized tenderness or pain on palpation of the lumbar paraspinal muscles.  There was no evidence of pain with weight bearing and no additional loss of range of motion on three repetitions.  The examiner felt that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  He could not state without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time or flare-ups because the Veteran was not examined with repetitive use over time and a flare-up was not seen on examination.  There was no ankylosis of the spine or IVDS.

The Veteran is not entitled to an evaluation in excess of 10 percent prior to October 14, 2011.  Forward flexion of the thoracolumbar spine at the June 2010 VA examination was to 95 degrees, while a 20 percent evaluation requires that forward flexion be limited 60 degrees.  Furthermore, the combined range of motion was 270 degrees, while a 20 percent evaluation requires that it not be greater than 120 degrees.  In addition, there was not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Furthermore, the record does not show that the Veteran was prescribed bedrest by a physician for this period.  Therefore, the Veteran is not entitled to an evaluation greater than 10 percent based on IVDS for the period prior to October 14, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.   

The Veteran is also not entitled to an evaluation in excess of 20 percent from October 14, 2011.  At the October 2011 VA examination forward flexion of the thoracolumbar spine was to 70 degrees.  It was to 90 degrees at the June 2014 VA examination and to 80 degrees at the March 2017 VA examination.  The record does not reflect that forward flexion has been limited to 30 degrees or less, as is required for a 40 percent evaluation, the next highest available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  While the Veteran has been diagnosed with IVDS, the June 2014 VA examiner noted that he has not required bedrest prescribed by a physician and treatment by a physician in the past 12 months.  The March 2017 VA examiner did not feel that the Veteran had IVDS.  Therefore, the Veteran cannot be entitled to an evaluation greater than 20 percent based on IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA medical examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The March 2017 VA examiner wrote that passive range of motion was not feasible for the spine.  Accordingly, the Board finds that the requirements of Correia have been met.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation of motion diagnostic codes.  While the record shows some flare-ups related to the back and consistent reports of pain, the currently assigned 10 and 20 percent evaluations contemplates this.  In this regard, at the June 2010 VA examination there was no change in motion after three repetitions due to pain, spasm, tenderness, or fatigue.  As discussed above, the findings regarding range of motion on repetitive testing from the October 2011 and June 2014 VA examinations cannot be given probative value because of contradictory notations in the examination reports.  The October 2011 examiner noted weakened movement, excess fatigability, and pain on movement.  At the March 2017 VA examination there was no loss of range of motion on repetitive testing.  The examiner wrote that he could not state without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time or flare-ups because the Veteran was not examined with repetitive use over time and a flare-up was not seen on examination.  Overall, the record does not show that the Veteran is entitled to an evaluation in excess of 10 percent prior to October 14, 2011, and in excess of 20 percent from that date for lumbar spine degenerative disc disease.  

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected lumbar spine degenerative disc disease, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Because the evidence preponderates against the claim for increased evaluations for lumbar spine degenerative disc disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


B.  Lower Extremity Radiculopathy

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Veteran said at a June 2009 VA examination that his back pain radiated to his legs.  The right dorsum foot occasionally tingled.  Reflexes and strength in the lower extremities were normal.  The June 2010 VA examiner could not detect any definite sensory defects in the lower extremities.  Motor strength was normal in heel and toe walking.  The Veteran said at February 2010 VA treatment that his back pain radiated to his legs when he stood for more than 15 minutes.  At August 2010 VA treatment the Veteran was noted to have low back pain that radiated to his legs.

The Veteran had a VA examination in October 2011 at which it was noted that he had tingling in the lower legs with decreased sensation accompanied by pain radiating to the lower calves.  Lower extremity muscle strength and reflexes were absent in the ankles and normal in the knees.  A sensory examination showed decreased sensation to light touch in the lower legs/ankles and feet/toes and normal sensation in the upper anterior thighs and thighs/knees.  The Veteran had moderate paresthesias and/or dysesthesias numbness to the lower extremities.  There was moderate intermittent pain in the right lower extremity and no pain in the left lower extremity.  The examiner opined that the radiculopathy was moderate in the right lower extremity and mild in the left lower extremity.

Later, the Veteran testified at the February 2012 hearing that he had neuropathy in his legs and that he had little feeling in his feet, ankles, and lower legs.

At the June 4, 2014 VA examination, lower extremity muscle strength and reflexes were normal.  A sensory examination showed decreased light touch sensation in the lower leg/ankle and feet/toes.  There was moderate intermittent pain and paresthesias and/or dysesthesias to the lower extremities.  The examiner felt that the lower extremity radiculopathy was moderate.

At the March 2017 VA examination the Veteran said that his chronic low back pain radiated down both legs as many as three times per week.  There was more pain in the right leg than the left.  He did not report flare-ups of the thoracolumbar spine but did report difficulty with prolonged standing.  On examination muscle strength was normal.  Reflexes were normal in the knees and hypoactive in ankles.  Sensation to light touch was decreased in the lower legs/ankles and the feet/toes.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that there was no evidence of pain when the spine was in a non-weight bearing activities and that passive range of motion for the spine is not feasible.  

The Veteran does not qualify for an evaluation greater than 10 percent prior to June 4, 2014, for left lower extremity radiculopathy because the record does not show that it was commensurate with moderate incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The June 2010 VA examiner could not detect any definite sensory defects in the lower extremities.  The October 2011 VA examiner felt that the Veteran had mild radiculopathy in the left lower extremity.  There was no pain in the left lower extremity on examination and decreased sensation to light touch.  Overall, the left lower extremity radiculopathy was analogous to 10 percent rating for mild symptomatology prior to June 4, 2014.  See id.

The Veteran does not qualify for an evaluation greater than 20 percent for right lower extremity radiculopathy for the entire claims period or for the left lower extremity from June 4, 2014, because the record does not show that the radiculopathy has been commensurate with moderately severe incomplete paralysis or complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The June 2010 VA examiner could not detect any definite sensory defects in the lower extremities.  The October 2011 VA examiner felt that the right lower extremity radiculopathy was moderate in severity and noted decreased sensitivity in parts of the right lower extremity and normal sensation in other parts.  The June 2014 VA examiner opined that the bilateral lower extremity radiculopathy was moderate in severity.  There was normal sensation in some parts of the lower extremities and decreased sensitivity in other parts.  Sensation to light touch was decreased in the lower legs/ankles and the feet/toes at the March 2017 VA examination.  The Veteran has consistently reported radiating pain.  Overall, the right lower extremity radiculopathy has been analogous to a 20 percent rating for the entire claims period, and the left lower extremity radiculopathy has been analogous to 20 percent rating for moderate symptomatology from June 4, 2014.  See id.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected right and left lower extremity radiculopathy, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Because the evidence preponderates against the claims for increased evaluations for right and left lower extremity radiculopathy, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation in excess of 10 percent prior to October 14, 2011, and in excess of 20 percent thereafter for lumbar spine degenerative disc disease is denied.

An initial evaluation in excess of 20 percent for right lower extremity radiculopathy is denied.

An initial evaluation in excess of 10 percent prior to June 4, 2014, and in excess of 20 percent thereafter for left lower extremity radiculopathy is denied.


REMAND

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016)

VA policy is to grant TDIU, regardless of the percentages, when service connected disability actually renders a veteran unemployable.  38 C.F.R. § 4.16(b).  Where there is evidence that a veteran is unemployable by reason of service-connected disability, but does not meet the percentage requirements, the Board is required to remand the claim, so that it can be referred to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).  Once a referral for an extraschedular TDIU rating under § 4.16(b) is made by the Board, the Director of Compensation Service then determines whether an extraschedular TDIU evaluation under § 4.16(b) is warranted.  At that juncture, only then does the Board have jurisdiction to decide the TDIU claim on the merits when it returns.

Service connection is currently in effect for the following disabilities: lumbar spine degenerative disc disease, rated as 20 percent disabling; right lower extremity radiculopathy, rated as 20 percent disabling; left lower extremity radiculopathy, rated as 20 percent disabling; hypothyroidism, rated as 10 percent disabling; and onychogryphosis of the great toenails, rated noncompensably.  The combined evaluation is currently 60 percent.  Therefore, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  There is, however, plausible evidence of record that suggests the Veteran may be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, such that referral to the Director of Compensation Service for a possible extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) is warranted.

At a June 2010 VA examination the Veteran said that he had recently been working as a census surveyor, which involved a lot of walking.  This caused his back pain to increase.  It was noted that the Veteran was previously a computer technician and had been unable to find work in this field since 2008.  In an October 2010 statement for his Social Security claim, the Veteran wrote that his back condition caused him to have to stop and rest every 10 to 15 minutes while cooking.  He could not work out on a regular basis, and his back pain made it impossible for him to get comfortable.  The October 2011 VA examiner opined that the Veteran's thoracolumbar spine condition did not impact his ability to work.  The Veteran testified at the February 2012 hearing that he had tried applying to many jobs and that one of the reasons he was not hired was his back condition.  The June 2014 VA examiner opined that the thoracolumbar condition limited the Veteran to light work of a clerical, sedentary type.  He could not do work involving bending, lifting, twisting, or prolonged standing, walking, or sitting.

In November 2014, a VA examiner reviewed the record and spoke to the Veteran on the telephone.  He noted that the records show several years of degenerative disc disease in the low back, radiculopathy in the legs, epidural injections, and facet joint injections.  The Veteran reported low back pain into the legs with numbness in the feet.  The examiner opined that the Veteran was unable to maintain sedentary work.  The March 2017 VA examiner felt that the Veteran would have difficulty with prolonged standing.

While these VA examiner's findings do not necessarily preclude the possibility of any employment, the June 2014 and November 2014 opinions show that the Veteran's service-connected disabilities, particularly his lumbar spine degenerative disc disease and lower extremity radiculopathy, significantly impair his employability.  Since there is probative evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, the Board therefore finds that consideration of this TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).

In light of this evidence, the Board finds the issue of entitlement to TDIU benefits under 38 C.F.R. § 4.16(b) should be referred to the Director of Compensation and Pension Service for adjudication.  For these reasons, the Board finds that a remand for this referral is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation for an opinion respecting whether the Veteran is unemployable due to his service-connected disabilities under 38 C.F.R. § 4.16(b).

2.  Upon completion, readjudicate the claim for TDIU on an extraschedular basis.  If the benefit sought is not granted, issue the Veteran and his representative a supplement statement of the case (SSOC) and return the matter to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


